Case 1:19-cv-00052-RC Document 2-1 Filed 01/10/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

ADVANCEMENT PROJECT,
1220 L Street, N.W., Suite 850
Washington, DC 20005

Vv.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,

U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT,

U.S. CITIZENSHIP AND IMMIGRATION
SERVICES, and the

UNITED STATES DEPARTMENT OF
STATE,

Plaintiff,

Civil Action No. 19-cv-52

Defendants.

New” Nemo Nee Ne Ne ee ee Nee ee ee” ee ee” ee” ee” ee ee” ee”? ee” ee ee” ee” ee”

 

DECLARATION OF JESSICA ALCANTARA
IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

I, Jessica Alcantara, hereby declare:

1.

2.

My full name is Jessica Alcantara.

My office address and telephone number are as follows:
Advancement Project

1220 L Street, N.W., Suite 850

Washington, D.C. 20005

(202) 728-9557

I have been admitted to the following bar:

a. New York State Bar (No. 5546551)

I am currently in good standing with all states, courts, and bars in which I am admitted. I
have never been subject to discipline by any bar.

 
Case 1:19-cv-00052-RC Document 2-1 Filed 01/10/19 Page 2 of 2

5. [ have not been previously admitted pro hac vice in this Court.

6. I engage in the practice of a law from an office located within the District of Columbia,
the address and telephone number of which is set forth above. I am not a member of the
District of Columbia Bar, nor do I have an application for membership pending.

7. I have reviewed and am familiar with the local rules of this Court.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on: | \' | i%_. .
a Bare

Jessi (Alcantara
ADVANCEMENT PROJECT
1220 L Street, N.W., Suite 850
Washington, D.C. 20005

Tel: (202) 728-9557

Fax: (202) 728-9558
jalcantara@advancementproject.org

 
